The appellant in this case filed its bill of complaint against the appellee in Circuit Court No. 2 of Baltimore City to have it review and reverse an order of the Public Service Commission of Maryland, which granted permission to the appellee to relocate its railroad tracks between Tome Institute Station in Port Deposit, Maryland, and a point south of the Octarora Bridge at a grade of .38 per cent. The facts and the issues involved are the same as those presented by the appeal in No. 63, January Term, on the docket of this court, and for the reasons stated in the opinion filed in that case we concur in the decree passed by the trial court, and it will be affirmed.
Decree affirmed, with costs.